Name: 79/539/EEC: Commission Decision of 29 May 1979 on the implementation of the reform of agricultural structures in Italy (region of Calabria) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural policy;  economic policy; NA
 Date Published: 1979-06-12

 Avis juridique important|31979D053979/539/EEC: Commission Decision of 29 May 1979 on the implementation of the reform of agricultural structures in Italy (region of Calabria) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic) Official Journal L 143 , 12/06/1979 P. 0017 - 0017COMMISSION DECISION of 29 May 1979 on the implementation of the reform of agricultural structures in Italy (region of Calabria) pursuant to Title II of Directive 75/268/EEC (Only the Italian text is authentic) (79/539/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Whereas on 15 March 1979 the Government of Italy notified Law No 21 of 20 August 1977 of the region of Calabria "Provisional rules to implement Council Directives 72/159/EEC, 72/160/EEC and 72/161/EEC of 17 April 1972 and 75/268/EEC of 28 April 1975", and the Regulation of 7 February 1979 fixing the compensatory allowances for mountain and hill farming areas and farming in certain less-favoured areas; Whereas pursuant to Article 13 of Directive 75/268/EEC the Commission has to decide whether the said regulations of the region of Calabria satisfies the conditions for financial contribution by the Community to the measures defined in Title II of Directive 75/268/EEC; Whereas the rules of Law No 21 of 20 August 1977 of the region of Calabria and the Regulation of 7 February 1979 fixing the compensatory allowances for mountain and hill farming areas and farming in certain less-favoured areas are consistent with the conditions of Title II of Directive 75/268/EEC; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The rules of Law No 21 of 20 August 1977 of the region of Calabria and the Regulation of 7 February 1979 fixing the compensatory allowances for mountain and hill farming areas and farming in certain less-favoured areas satisfy the conditions for financial contribution by the Community to the common measures as referred to in Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 May 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 128, 19.5.1975, p. 1.